Citation Nr: 1048346	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-47 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a spinal condition.  

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for left shoulder disability. 

3.  Entitlement to service connection for left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision from the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Veteran testified at a hearing at the RO before the 
undersigned in November 2010.  A transcript of the proceeding is 
of record.  At that hearing, he withdrew his petition to reopen 
the claim of service connection for a left elbow disability.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for a spinal 
condition and a left shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a January 1972 decision, the Board denied service 
connection for a left shoulder disability. 

2.  The evidence presented since January 1972 relates to an 
unestablished fact necessary to establish the claim, and, by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim of 
service connection for a left shoulder disability.


CONCLUSION OF LAW

New and material evidence has been received since the January 
1972 Board decision to reopen the Veteran's claim for entitlement 
to service connection for a left shoulder disability.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO  denied the claim of service connection for a left 
shoulder disability in a September 1971 rating decision.  He 
filed a timely appeal to the Board which denied the claim in a 
January 1972 decision, finding that the in-service left shoulder 
condition preexisted service and was not worsened by service.  
That decision is final.

In October 2008, the Veteran petitioned to reopen the claim.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board has a 
jurisdictional responsibility to consider whether it was proper 
for a claim to be reopened, regardless of the RO's action 
regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been received 
since the January 1972.  Specifically, the Veteran's assertions 
that his left shoulder disability was aggravated in service.  The 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim when 
considered with the previous evidence.  Therefore, new and 
material evidence has been received.  The claim is reopened.  38 
U.S.C.A. § 5108.  However, additional development is needed prior 
to a resolution of the claim on the merits.


ORDER

New and material evidence has been received and the claim for 
service connection a left shoulder disability is reopened; to 
this extent, the appeal is granted.


REMAND

At his hearing, the Veteran testified that he was hospitalized in 
service for meningitis at the hospital at Fort Polk, Louisiana.  
In addition, in medical records and testimony, he referred to 
post-service treatment of a spinal condition.  An attempt must be 
made to obtain these records.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled into service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 1111.  Mere history provided by the 
veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Musculoskeletal examination on the Veteran's entrance into 
service was normal.  Therefore, he is entitled to the presumption 
of soundness regarding his left shoulder.

To rebut the presumption of soundness, the government must show 
by clear and unmistakable evidence that the disease or injury 
existed prior to service and that it was not aggravated in 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994).  The base line to measure any worsening 
of a disability is the Veteran's disability as shown in all of 
her medical records, not on the happenstance of whether the 
Veteran was symptom-free when he enlisted.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Attempt to procure the Veteran's 
service treatment records from the hospital 
at Fort Polk, Louisiana, from November 1970 
to April 1971.

2.  Contact the Veteran to obtain the 
information necessary to acquire the 
complete post-service medical treatment 
records regarding any spinal condition or 
meningitis, not currently of record.

3.  If service treatment records regarding 
a spinal condition or meningitis; or post-
service medical records which would tend to 
show that the Veteran had a spinal 
condition or meningitis in service or 
continuity of a spinal symptomatology since 
service are obtained, schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his spinal 
condition.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  A rendering of the Veteran's post-
service history referable to his spine is 
requested.  Based on the claims file review 
and the physical examination, the examiner 
is to render an opinion as to whether it is 
at least as likely as not that the 
Veteran's current spinal disorder is 
medically related to service.  

4.  Schedule the Veteran for a VA 
orthopedic examination.  The claims folder, 
and a copy of this remand, must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be noted 
in the examination report.  A rationale 
should be provided for all opinions 
expressed.  The examiner should provide 
opinions on the following:

(a) Whether the Veteran clearly and 
unmistakably had a left shoulder disability 
prior to beginning his service and, if so, 
the basis for that conclusion.

(b) If the Veteran's left shoulder 
disability is determined to have clearly 
and unmistakably preexisted his entry into 
service, whether the disorder shown prior 
to service underwent a permanent increase 
in underlying pathology, as opposed to a 
mere temporary increase in symptomatology, 
during or as a result of the Veteran's 
service.

5.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


